DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
To correct the possible typo, the examiner's amendments are as follows:
(1) Claim 28, line 1, replace “claim 26” with -- claim 27 -- since claim 28 is a method claim while claim 26 is a system claim.  
(2) Claim 31, line 1, replace “claim 26” with -- claim 27 -- since claim 31 is a method claim while claim 26 is a system claim.

Allowable Subject Matter
Claims 1-36 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a multifocal photoacoustic imaging system comprising, in combination with the other recited elements, an ergodic relay in optical communication with the pattern-generating device and acoustically coupled to the sample, the ergodic relay configured to encode photoacoustic signals 

With regard to Claim 27, a multifocal photoacoustic imaging method, the method comprising, in combination with the other recited steps, (a) controlling a pattern-generating device to generate a plurality of illumination beams with focal spots illuminating a corresponding plurality of optical foci regions in a field-of-view of a sample being imaged; (b) receiving encoded photoacoustic signals detected by an ultrasound transducer device in acoustic communication with an ergodic relay.

Claims 2-26, 28-36 are allowed by virtue of their dependence from Claims 1 and 27.

The most pertinent prior art of record is to Wang et al. (US 2014/0009808 A1, “Wang’808”). Wang’808 teaches systems and methods related to the iteration of time-reversed ultrasonically encoded optical focusing. In particular, aspects of the disclosure relates to devices and methods for photon tunneling for deep focusing of light within a scattering medium [0003]. In an aspect, the systems described herein above may be used to implement a method for photon tunneling, or time-reversed ultrasonically encoded (TRUE) optical focusing in an iterative manner [0097]. Time-reversed ultrasonically encoded (TRUE) optical focusing may be used to deliver light into any dynamically defined location inside a scattering medium. Using TRUE optical focusing, the scattering medium may be illuminated with a coherent light source, and the diffused coherent light may be encoded by a focused ultrasonic wave inside the scattering medium acting as a virtual guide star. Only the encoded light is time-reversed and transmitted 
Another pertinent prior art of record is to Wang et al. (US 2012/0070817 A1, “Wang’817”). Wang’817 teaches a method, apparatus, and article of manufacture for irradiating one or more targets within a sample with electromagnetic (EM) radiation. One or more targets within the sample are controllably defined with an acoustic field. The sample is irradiated with input EM radiation having an input wavefront. An amount of frequency shifted EM radiation is detected, wherein at least some of the input EM radiation that passes through the acoustic field at the targets is shifted in frequency to form the frequency shifted EM radiation. The input wavefront is modified, using feedback comprising the amount of the frequency shifted EM radiation that is detected, into a modified wavefront. The sample is irradiated using the input EM radiation comprising the modified wavefront, and the process is repeated as desired [Abstract]. [0055] 2. This method can be sped up by using simultaneously modulating pixels on the SLM, each at a unique frequency according to the procedures in reference [5]. The detected levels of ultrasound frequency-shifted EM-radiation over time would thus fluctuate with the frequencies of the pixels' modulation frequencies. If the frequency-shifted EM-radiation signal is Fourier transformed, the phase values of the encoded frequency corresponding to each pixel on the SLM can be derived. [0056] 3. A third example of modulating the shape of the input waveform is by controlling the SLM such that it modifies the input wavefront at each step using the Hadamard basis (Walsh matrix) [0055-0057].


The invention of Wang, Wang’817 and Wang’841, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-36 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861